Proceeding under article 78 of the Civil Practice Act to review the determination of the Westchester County Park Commission, finding the petitioner guilty of certain charges and demoting him from Chief of Police of the Westchester County Parkway Police Force to a patrolman on said force. Determination of the Westchester County Park Commission unanimously confirmed, without costs. The determination of the respondents is supported by substantial evidence. Pr;. :>i — Lewis, 1'. J., Hrgarly, Caiovrell, Johnston and Adel, JJ. [See post, p. 931.]